Plaintiffs filed bill to foreclose a land contract and had decree for certain instalments and taxes, not for the whole amount due, and they have appealed.
The contract made in June, 1925, provided:
"The whole amount of four thousand dollars shall be paid with interest on or before five years from the date of this contract," —
to be paid, —
"Five hundred dollars on the execution and delivery of this agreement, $200 or more, interest included, November 1, 1926, and $200 or more, interest included, every six months thereafter, with interest *Page 137 
at the rate of six and one-half per cent. per annum, to be paid semi-annually on the whole sum from time to time remaining unpaid."
This means that the purchasers are to pay $200 or more every six months, but the whole amount must be paid on or before five years. As the bill was filed more than five years after the making of the contract, the whole amount was due, and plaintiffs were entitled to decree accordingly.
Reversed, with costs. Plaintiffs may have decree with remand.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZFL, JJ., concurred.